1                             UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3    DARNELL WEBSTER,                                    Case No. 3:20-cv-0070-JAD-WGC
4                                           Plaintiff,                   ORDER
5            v.
6    NAPHCARE, et al.,
7                                      Defendants.
8
9
10          On June 4, 2021, the Court issued a screening order dismissing Plaintiff’s claims

11   of objective deliberate indifference to adequate medical care as against Defendants Clark

12   County and Joe Lombardo with leave to amend and permitting Plaintiff’s claims of

13   deliberate indifference against Defendants Doe Medical Staff (once he learns of his or

14   her identity and moves to amend his complaint to substitute in that true name) and

15   Naphcare to proceed. (ECF No. 3 at 13). The Court granted Plaintiff 30 days from the

16   date of that order to file an amended complaint curing the deficiencies of Plaintiff’s claims

17   of objective deliberate indifference as against Defendants Clark County and Joe

18   Lombardo. (Id.) The Court specifically stated that if Plaintiff chose not to file an amended

19   complaint, the action would proceed on Plaintiff’s claims of objective deliberate

20   indifference to adequate medical care as against Defendants Doe Medical Staff and

21   Naphcare. (Id. at 13-14). Plaintiff has not filed an amended complaint. Pursuant to the

22   screening order, this action will proceed on Plaintiff’s claims of objective deliberate

23   indifference to adequate medical care as against Defendants Doe Medical Staff (once

24   Plaintiff learns of his or her identity and successfully moves to amend his complaint to

25   substitute in that true name) and Naphcare. Therefore,

26          IT IS ORDERED that, pursuant to the Court’s screening order (ECF No. 3), this

27   action will proceed on Plaintiff’s claims of objective deliberate indifference to adequate

28   medical care as against Defendants Doe Medical Staff (once he learns of his or her
1    identity and successfully moves to amend his complaint to substitute in that true name)
2    and Naphcare.
3            IT IS FURTHER ORDERED that the Clerk of Court WILL ISSUE summons for
4    Defendant Naphcare, AND DELIVER THE SAME, to the U.S. Marshal for service. The
5    Clerk WILL SEND to Plaintiff one USM-285 form. The Clerk also WILL SEND sufficient
6    copies of the complaint (ECF No. 4) and this order to the U.S. Marshal for service on
7    Defendant. Plaintiff will have thirty days within which to furnish to the U.S. Marshal the
8    required USM-285 forms with relevant information as to the Defendant. Within twenty
9    days after receiving from the U.S. Marshal a copy of the USM-285 forms showing whether
10   service has been accomplished, Plaintiff must file a notice with the Court identifying
11   whether or not Defendant was served. If Plaintiff wishes to have service again attempted
12   on an unserved Defendant, then a motion must be filed with the Court identifying the
13   unserved Defendant and specifying a more detailed name and address for said
14   Defendant, or whether some other manner of service should be attempted.
15          IT IS FURTHER ORDERED that henceforth, Plaintiff will serve upon Defendants
16   or, if appearance has been entered by counsel, upon the attorney or attorneys, a copy of
17   every pleading, motion or other document submitted for consideration by the Court.
18   Plaintiff will include with the original paper submitted for filing a certificate stating the date
19   that a true and correct copy of the document was mailed to the Defendant or counsel for
20   the Defendant. The Court may disregard any paper received by a district judge or
21   magistrate judge which has not been filed with the clerk, and any paper received by a
22   district judge, magistrate judge or the clerk which fails to include a certificate of service.
23          DATED: July 15, 2021.
24
25                                                       United States Magistrate Judge
26
27
28



                                                   -2-
